Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 18, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
  145557(54)                                                                                       Bridget M. McCormack
                                                                                                         David F. Viviano,
                                                                                                                     Justices



  ANDRIE, INC.,
            Plaintiff-Appellee,
                                                                   SC: 145557
  v                                                                COA: 301615
                                                                   Court of Claims: 08-000095-MT
  DEPARTMENT OF TREASURY,
             Defendant-Appellant.
  ____________________________


         On order of the Chief Justice, the motion by the Michigan Chamber of Commerce
  for leave to file a brief amicus curiae is considered and it is granted.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 18, 2013                      _________________________________________
                                                                              Clerk